
	
		II
		112th CONGRESS
		2d Session
		S. 3484
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2012
			Mr. Brown of Ohio
			 introduced the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the S.A.F.E. Mortgage Licensing Act of 2008 to
		  provide an exception from the definition of loan originator for certain loans
		  made with respect to manufactured homes, to amend the Truth in Lending Act to
		  modify the definition of a high-cost mortgage, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Preserving Access to Manufactured
			 Housing Act.
		2.Modifications to
			 definitions
			(a)Loan originator
			 definitionSection 1503(4) of
			 the S.A.F.E. Mortgage Licensing Act of 2008 (12 U.S.C. 5102(4)) is
			 amended—
				(1)in subparagraph
			 (A)—
					(A)in clause (iii),
			 by striking and at the end;
					(B)in clause (iv), by
			 striking the period and inserting ; and; and
					(C)by adding at the
			 end the following new clause:
						
							(v)does not include an individual or entity
				that is a seller of manufactured homes, unless such individual or entity is
				engaged in the business of a loan originator or receives compensation or gain
				for engaging in activities described under clause (i) that is in excess of any
				compensation or gain received in a comparable cash
				transaction.
							;
				and
					(2)by adding at the end the following:
					
						(E)Engaged in the
				business of a loan originatorFor purposes of this paragraph, the term
				engaged in the business of a loan originator means to perform loan
				originator activities described under subparagraph (A)(i) as a regular course
				of trade or business in exchange for compensation or gain paid solely for
				engaging in the sale or distribution of residential mortgage
				loans.
						.
				(b)High-Cost
			 mortgage definitionSection
			 103 of the Truth in Lending Act (15 U.S.C. 1602) is amended—
				(1)by redesignating
			 subsection (aa) (relating to disclosure of greater amount or percentage), as so
			 designated by section 1100A of Public Law 111–203, as subsection (bb);
				(2)by redesignating
			 subsection (bb) (relating to high-cost mortgages), as so designated by section
			 1100A of Public Law 111–203, as subsection (aa), and moving such subsection to
			 immediately follow subsection (z); and
				(3)in subsection
			 (aa)(1)(A), as so redesignated—
					(A)in clause
			 (i)(I)—
						(i)by striking (8.5 percentage points,
			 if the dwelling is personal property and the transaction is for less than
			 $50,000); and
						(ii)by
			 striking or at the end;
						(B)in clause (i)(II),
			 by adding or at the end;
					(C)in clause (i), by
			 adding at the end the following:
						
							(III)by a first mortgage on a consumer’s
				principal dwelling that is considered personal property (or is a consumer
				credit transaction that does not include the purchase of real property on which
				a dwelling is to be placed), the annual percentage rate at consummation of the
				transaction will exceed the average prime offer rate, as defined in section
				129C(b)(2)(B), for a comparable transaction, by more than—
								(aa)8.5
				percentage points, in the case of a transaction in an amount of $50,000 or
				more, but less than $75,000 (as such amounts are adjusted by the Bureau to
				reflect the change in the Consumer Price Index);
								(bb)10.5 percentage
				points, in the case of a transaction in an amount of more than $30,000, but
				less than $50,000 (as such amounts are adjusted by the Bureau to reflect the
				change in the Consumer Price Index); or
								(cc)12.5 percentage
				points, in the case of a transaction in an amount of $30,000 or less (as such
				amount is adjusted by the Bureau to reflect the change in the Consumer Price
				Index), or a higher percentage established by the Bureau not to exceed 14.5
				percentage points in such cases, if the Bureau determines that the lower rate
				would restrict access to credit and that raising the rate would not have a
				detrimental impact on consumer
				protection.
								;
				and
					(D)in clause
			 (ii)—
						(i)in
			 subclause (I), by striking or at the end; and
						(ii)by adding at the
			 end the following:
							
								(III)in the case of
				a transaction for less than $75,000 in which the dwelling is considered
				personal property (or is a consumer credit transaction that does not include
				the purchase of real property on which a dwelling is to be placed) the greater
				of 5 percent of the total transaction amount or $3,000;
				or
								.
						
